Citation Nr: 1415420	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's request to reopen his claim for service connection for hearing loss.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 decision, the Board denied service connection for bilateral hearing loss.

2.  The evidence presented since the April 2006 denial raises a reasonable possibility of substantiating the appellant's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision that denied the appellant's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1105 (2013).

2.  New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  The Board previously denied his claim in an April 2006 decision because the Veteran had no current hearing loss disability that met the requirements of 38 C.F.R. § 3.385.  That regulation provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The Board's April 2006 decision became final because it was not timely appealed to the United States Court of Appeals for Veterans Claims.

During the pendency of his current claim, the Veteran submitted an audiologic report, dated February 2013, from A. Musani, an audiologist at the Hearing and Balance Clinic in Denison, Texas.  Dr. Musani found that "Maryland CNC testing revealed scores of 76% at 55dB HL, 96% at 65 dB HL and 80% at 75 dB HL at tracks 21, 22, and 23 respectively."  This evidence is new because it was not previously submitted.  It is unclear to the Board which percentage-76, 96, or 80-should be used in determining the Veteran's Maryland CNC Test score for the purpose of 38 C.F.R. § 3.385.  It is also unclear to the Board whether these tests results are for the Veteran's right ear, left ear, or both.  However, since the percentages of 76 and 80 both meet the threshold for a finding of legally cognizable hearing loss and raise a reasonable possibility of substantiating the claim, they trigger VA's duty to assist by providing a medical opinion.  Under such circumstances, the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (evidence is material if it would at least trigger VA's duty to assist by providing a medical opinion).

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened, and, to this extent only, the appeal is granted.


REMAND

The Veteran contends in his March 2013 notice of disagreement that he was exposed to loud noises in service from communications equipment and 21/2 ton vehicles.

His service treatment records show that he had a right ear infection in March 1989.  His only service audiogram is a pre-induction November 1985 test which shows no cognizable hearing loss (i.e., auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test not less than 94 percent).

After service, both an August 1995 VA audio examination report and a private undated audiogram submitted in February 2003 show no cognizable hearing loss.  As discussed above, it is unclear whether Dr. Musani's February 2013 report shows cognizable hearing loss because it is unclear which percentage-76, 96, or 80-should be used in determining the Veteran's Maryland CNC Test score, and to which ears the scores apply.

On remand, the Veteran should be examined for VA purposes to ascertain his level of hearing loss and speech discrimination.  The examiner should also determine which Maryland CNC Test speech recognition score percentage from Dr. Musani's February 2013 report -76, 96, or 80-should be used for each ear, and explain why, if possible.  Finally, the examiner should determine whether it is at least as likely as not that the Veteran's hearing loss was incurred during or as a result of his service.

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss.  Thereafter, any identified records that are not already included in the claims file should be requested for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss that are not already in the claims file, and attempt to obtain such records.  Any negative response should be in writing and associated with the claims file.

2.  After obtaining any outstanding treatment records regarding the Veteran's claimed bilateral hearing loss, the Veteran should be provided with a VA audio examination.  The examiner should:

(i)  ascertain the Veteran's current level of hearing loss and speech discrimination;

(ii)  if possible, determine which Maryland CNC Test speech recognition score percentage from Dr. Musani's February 2013 report -76, 96, or 80-should be used for each ear, and explain the basis for the determination; and

(iii)  provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss, if any, was incurred during or as a result of his service.


In reaching any conclusions, the VA examiner should consider (but need not expressly comment on) the November 1985 pre-induction audiogram, March 1989 in-service right ear infection report, August 1995 VA audio examination report, private undated audiogram submitted in February 2003, and Dr. Musani's February 2013 report.

A complete rationale should be provided for every opinion expressed.  If it is determined that a medically sound opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


